Order entered October 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00577-CV

                                JOSE G. GARCIA, Appellant

                                                 V.

                      FABRICIO & MICHELE SOLORIO, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-10644

                                           ORDER
       The Court has before it appellees’ October 1, 2013 unopposed second motion for

extension of time to file their brief. The Court GRANTS the motion and ORDERS appellees to

file their brief within five days of the date of this order. No further extensions will be granted

absent a showing of exceptional circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE